Citation Nr: 0433379	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  95-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, including generalized anxiety disorder and post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back condition.

3.  Entitlement to special monthly pension (SMP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico that, in part, denied the 
veteran's application to reopen claims for service connection 
for a psychiatric disorder and a back disorder.  

This appeal also arises from a July 2000 rating decision by 
the RO that denied a claim for entitlement to SMP based on 
the need for aid and attendance or by reason of being 
housebound.  In February 2001, the Board reopened and 
remanded the claims for service connection for a psychiatric 
disorder and a back condition.  The veteran canceled an RO 
hearing scheduled in May 2003.  

The issues of service connection for a psychiatric disorder 
(including generalized anxiety disorder and PTSD) and of 
entitlement to SMP are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
has been provided, and all evidence necessary for an 
equitable disposition of the claim for service connection for 
a low back condition has been obtained.

2.  The veteran has been diagnosed with compression fracture 
of the thoracic spine secondary to old trauma and an acquired 
mild spinal canal stenosis of L4-L5, but such disorders are 
not shown to be related to his active service or any incident 
therein.  

CONCLUSION OF LAW

A back condition was not incurred in or aggravated in the 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Army 
from November 1963 to December 1965.  In connection with a 
viral infection in August 1965, he also reported having 
headaches and a backache.  He was hospitalized for three days 
in connection with this.  He continued to complain of back 
pain, worsened by coughing and bending over, in September 
1965.  Pyelonephritis was suspected.  Subsequent physical 
examination revealed pain in the back on flexion but not on 
other motions; there was no tenderness of the back.  He was 
prescribed medication, and there are no subsequent reports of 
back pain in service.  On his separation examination and 
history, no pertinent abnormalities were noted, and he denied 
having had any orthopedic problems.  

The veteran was hospitalized extensively from November 1980 
to November 1981 at a psychiatric hospital; drug dependency 
was noted.  A back disorder was not indicated.  

VA medical records from 1980 to the present show treatment 
(including hospitalizations) for various conditions, 
including anxiety, depression, and alcohol and substance 
dependency.  Several VA hospitalizations from 1980 to 1984 
for substance abuse and antisocial personality noted 
generally normal physical and neurologic findings.  On 
hospitalization in August 1982, he reported occasional pain 
on articulations and backache.  

An October 1984 VA x-ray showed some deformity of the 
anterior superior border of T12, most probably secondary to 
old trauma.  The lumbosacral spine was otherwise essentially 
negative.

The Board denied claims for service connection for an 
acquired psychiatric disability and a back disability in 
March 1985.  
 
Starting in 1990, VA medical records diagnosed a generalized 
anxiety disorder.  

In 1993, according to VA treatment records, he began 
reporting hip and low back pain.  In June 1993, he developed 
an acute exacerbation of low back pain.  

A June 1993 private medical evaluation by noted the veteran's 
complaint that he could not bend his head due to the 
development of rigidity in his back.  He also described low 
back pain and the need for help to bend or to erect the body 
from the supine position.  He described chest pain and 
oppressive ankle pain.  Examination revealed no limitation to 
mobility from the extremities.  However, his family helped 
him to sit.  X-rays showed an essentially negative chest, an 
irregularity at the anterior aspect of T12 that might be 
secondary to old trauma, and probable discogenic disease at 
L5/S1.  Diagnoses were included discogenic disease of L5/S1.  

A July 1993 VA MRI of the thoracolumbar spine showed thoracic 
deformities consistent with the sequelae of an old traumatic 
event and lumbar findings consistent with mild acquired 
spinal canal stenosis at L4-L5  

In August 1993, he described limitations on his activities of 
daily living (such as dressing and sports) and his various 
family roles because of constant, severe low back pain and 
emotional problems.  

In November 1993, the veteran sought VA treatment for a 
breathing problem; he reported alone and in a wheelchair.  

On VA joints examination in February 1994, the veteran 
reported the onset of low back pain with radiation to the 
left leg and left leg cramps after lifting a heavy ammunition 
box in service.  He said that he had more pain upon walking 
more than 100 meters.  His diagnoses were left L5 
radiculopathy; lumbosacral paravertebral myositis; 
involuntary movement disorder, cause undetermined; 
compression fracture deformity T12 with associated 
degenerative disc disease T11-T12 and T12-L1 and mild 
acquired spinal canal stenosis at L4-L5 by MRI; and 
spondyloarthritic changes from T12 to L3 by x-rays.    

On VA general medical examination in February 1994, the 
veteran reported having low back pain since 1985, but having 
had on and off low back pain since lifting a heavy ammunition 
box in service.  He also had bronchial asthma, headaches, and 
a history of moderate alcoholic intake.  Although he had 
difficulty squatting, he could walk on his toes and heels 
without difficulty.  Diagnoses were compression fracture of 
T12 with radiculopathy; degenerative joint disease of the 
thoracic and lumbar spine; and a history of bronchia asthma.  

According to a December 1994 Social Security Administration 
(SSA) award letter, the veteran had been entitled to 
disability benefits since September 1993, when he last 
worked.  The bases for the SSA award involved generalized 
anxiety disorder and bronchial asthma

In March 1995, the veteran reported onset of low back pain 
four days earlier.  An x-ray showed minimal wedging of T12 
vertebral body anteriorly; and degenerative changes at T11, 
T12, L1, and L2 (as reported in March 1993), most likely due 
to trauma.  There also was an assessment of acute lumbosacral 
sprain and strain.  His range of motion was normal and fair; 
he had 75 percent of muscle strength in the extremities.  In 
April 1995, he described "pain all over" that had been 
"present for years"; the assessment at that time was 
chronic pain.   

The veteran testified before the RO in March 1996 that he had 
critical limitations due to pain.  He stated that he first 
developed back pain after lifting a heavy box in service, for 
which he was hospitalized for three days and reassigned to 
lighter office duties.  He denied receiving any treatment 
prior to 1980.  He also testified about rough training in 
service; he also testified under oath that he had left for 
service in Vietnam.  

On VA treatment in February 1997, it was noted that he had 
depression and anxiety due to his severe physical condition 
and his father's terminal disease.  

On VA general medical examination in February 1997, the 
examiner noted a history of a T12 fracture in service.  
Diagnoses included chronic low back pain, status post T12 
vertebral body compression fracture, lumbar radiculitis of 
L4-L5, and degenerative disc disease at the T12 to L1 levels 
with spondyloarthritic changes.  Complaints now included loss 
of balance, low back pain, knee and leg pain, occasional loss 
of balance, and knee joint failure.  

An August 1997 VA diagnosis was chronic low back pain 
secondary to disc disease, compression fracture, and spinal 
stenosis.  Other progress notes refer to an old fracture but 
recent low back pain.  On treatment for the same diagnoses in 
October 1997, he had normal range of motion and normal 
strength of all extremities, but he had thoracic and 
lumbosacral tenderness, mild scoliosis and kyphosis, and a 
mild limping gait without an assistive device.  

On a March 1998 private neurological evaluation by Samuel 
Mendez Figueroa, M.D., the veteran complained of low back 
pain since 1964 when he lifted a box; he also described 
having been diagnosed with a T12 fracture, for which he was 
hospitalized for several days.  The low back pain was now 
constant; bending, squatting, light house duties, walking for 
more than 10 minutes, and remaining for more than 15 minutes 
exacerbated his symptoms.  On examination, he had a wide-
based gait; he used two walking canes, but he was not 
dependent.  An X-ray showed lumbosacral spondylosis and old 
incomplete compression fracture at the anterior aspect of the 
body of T12.  The impression was chronic lumbagia secondary 
to T12 fracture.    

VA outpatient treatment records from 1998 to 2000 show 
treatment for various conditions, including orthopedic pains 
and osteoarthritis.  In January 1998, he reported feeling 
weak and needing a wheelchair; he came in using a cane.  In 
April 1998, he was treated for chronic pain syndrome, 
associated with thoracic compression fracture, degenerative 
disc disease, and motor and neurologic deficits; he reported 
having had back pain since "taking a bullet box."  In June 
1998, he reported bilateral knee pain.   

In April 1999, an RO hearing officer awarded the veteran a 
permanent and total rating for VA non-service-connected 
pension purposes.  

VA treatment records from April and May 2000 describe 
physical therapy for low back and knee pain.  The initial 
assessment was chronic low back pain with decreased trunk and 
lower extremity flexibility.  On the initial session, he 
showed difficulty in standing up and during mobility on the 
treatment table.  By the end of the sessions, low back and 
knee pain was much better.  He still had difficulty and used 
crutches, but he had good to normal lower extremity strength.

On VA aid and attendance examination in May 2000, the veteran 
reported chronic low back pain, a T12 fractured vertebra, and 
bilateral knee buckling that caused loss of balance and 
falls.  He required an attendant (his wife) to report for the 
examination.  Objective findings included well developed 
build and posture.  He walked with two Canadian crutches and 
a slightly stooped posture because of knee buckling with loss 
of balance while walking.  He could walk short distances 
within the home with the crutches.  He walked well with the 
aid of the crutches.  He had no limitation of motion or 
deformity of the lumbar, thoracic, or cervical spine.  
Diagnoses included T12 compression fracture and degenerative 
joint disease.  

On an additional VA examination in May 2000, the veteran 
reported that he had tripped and hurt his knees five years 
ago, with resulting knee weakness and imbalance.  He used a 
wheelchair "sometimes."  On neurologic examination, it was 
noted that he had had compression fractures of the spine in 
service, but that there was no documented evidence of 
associated neurologic damage.  

An unannounced VA social and industrial field survey was 
conducted in May 2000.  The veteran was not at home.  
Accompanied by his spouse, he subsequently came to the office 
for an interview.  He was using a wheelchair and crutches 
when unable to use the wheelchair; he had an unsteady gait 
with the crutches.  He complained of episodic stiffness that 
impeded normal gait and of constant back pain.  

A private doctor, Rossvelt Rijo, M.D., wrote in October 2000 
that the veteran had compressive thoracic old fracture post-
trauma, osteoarthritis, and bronchial asthma.  Due to leg and 
hand weakness as well as imbalance and disorientation, he 
could not walk unaided, feed himself, bathe and clean 
himself, care for the needs of nature, or sit up.  He was not 
confined to bed, but he walked with assistance.  Vision was 
corrected.  He could travel and walk with assistance.  The 
doctor opined that the veteran required nursing home care in 
order to help with household and personal activities.  The 
veteran needed help to take care of himself.  

On VA aid and attendance examination in September 2001, the 
examiner noted a history of severe lumbar pain for 40 years; 
T12 compression fracture from 1965; and degenerative joint 
disease and arthritis, with osteoporosis since five years 
ago.  Present complaints included chronic low back pain; 
inability to bend or squat; leg weakness; knee joint failure; 
and frequent falls.  He had degenerative joint disease of 
upper extremity joint, but satisfactory coordination and 
musculoskeletal function.  He had weakness of lower extremity 
joints, loss of force, with lumbar radiculopathy, failure, 
and falls.  He had marked limitation of motion due to 
weakness and lack of coordination with the legs.  He had no 
balance or self-propulsion.  He also had lumbar spondylosis, 
acute low back pain, lumbar acute radiculitis to the lower 
extremities, status post T12 compression fracture, and 
degenerative disc disease of the lumbar spine.  Diagnoses 
included status post T12 compression fracture; degenerative 
disc disease of the lumbar spine; paralumbar fibromyositis; 
lumbar radiculitis; and degenerative joint disease and 
osteoarthritis.  

The veteran underwent a VA aid and attendance examination in 
June 2003.  He was now 59 years old.  He reported having 
worked until 1993 as a sheet metal work operator; he said 
that he sought retirement benefits because of chronic left 
shoulder and neck pain, as well as bronchial asthma, a 
compression fracture of T12, lumbar spine abnormalities, left 
leg pain, and hypertension.  There was no limitation of 
motion of the spine, trunk, or neck.  There were no 
deformities of the spine.  The examiner stated that the 
veteran was able to walk well by himself, but only with 
Canadian crutches and only within the home because of leg 
weakness.  Diagnoses included degenerative joint disease of 
the cervical and lumbosacral spine with a discogenic 
component.  

II.  Analysis

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable AOJ decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  In Pelegrini, the Court appears to have held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision with regard to 
the claim for service connection for a back condition was 
made in December 1994, that is, before the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claim informed 
him of the bases for the decision, what types of evidence 
would be needed, and how the evidence would be secured.  The 
Board also concludes that any defect that may exist with 
regard to the timing of the VCAA notice to the veteran was 
harmless because of the extensive, thorough, and informative 
notices provided to him throughout the adjudication of this 
claim.  Moreover, as the Court noted in Pelegrini, there is 
no error in the RO's not providing notice of the VCAA's 
requirements prior to the initial adjudication decision where 
such notice was not mandated at the time of the initial 
adjudication decision.  Id., 18 Vet. App. at 120.

During the course of this adjudication, the Board reopened 
the veteran's claim for service connection for a back 
condition in a February 2001 decision.  Prior to that 
decision, in that decision, and since that decision, the VA 
has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim on the merits, who is responsible for securing specific 
items, and the need for any other evidence that the veteran 
may have in his possession.  

The VA's thorough notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran a 
statement of the case (SOC) in July 1995 (back condition) and 
supplemental statements of the case (SSOCs) in April 1999 
(back condition) and July 2000 (back condition).  The VA has 
also sent additional correspondence at various times 
throughout this adjudication requesting evidence of medical 
treatment and lay statements or other information necessary 
to corroborate alleged stressors.  These documents discussed 
the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decision.  There can be no harm to the veteran, 
as the VA has made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, the VA has 
satisfied its "duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the hearing, and the SOC, the VA has informed the veteran of 
the evidence necessary to substantiate her claim.  She has 
been informed of her and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  The notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
service and VA and non-VA medical records as well seeking 
evidence in support of this claim.  The VA has requested all 
identified records, has informed the veteran where any such 
records are unavailable or do not exist (such as a response 
by the Southern Medical center in June 2002 and 
correspondence between the veteran and the RO in February 
2002), and has afforded the veteran an opportunity to submit 
any records personally.  Upon a review of the claims folder, 
it appears that all pertinent and available records have been 
obtained.  The Board concludes that no further assistance 
would produce any more medical records and that the VA has 
complied with its duty to assist the veteran in this regard.  

When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

The Board will now address the merits of the veteran's claim 
for service connection for a low back condition.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  In addition, service connection may 
be presumed for certain chronic diseases, including 
arthritis, that are manifested to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In this case, there is no evidence in service that the 
veteran sustained any chronic low back condition.  He 
reported occasional back pain episodes in August and 
September 1995, but other medical processes were involved 
then, including suspected pyelonephritis and a viral 
infection.  On continued finding of low back pain in 
September 1965, the veteran received medication; thereafter, 
there were no further low back pain complaints in service.  
Indeed, at separation, the veteran's spine was examined and 
found to be normal, and the veteran himself denied having any 
relevant orthopedic problems.  These facts clearly provide 
negative evidence against this claim.

The first evidence of low back pain after service is in 1982, 
when the veteran reported pain on articulations and backache.  
This episode occurred nearly 17 years after service and there 
was no mention of any in-service trauma.  An October 1984 x-
ray revealed deformity of a part of the thoracic spine (T12) 
due to old trauma, but there was no indication of the nature 
of that "old trauma."  Also, at that time, the x-ray of the 
lumbosacral spine was essentially negative.

Subsequent medical records continued to show thoracic spine 
deformities, and in July 1993, an MRI identified thoracic 
spine residuals consistent with sequelae of an old traumatic 
event as well as mild acquired spinal canal stenosis at L4-
L5.  

Soon thereafter, the veteran first started ascribing his 
current back pains to service, when he stated during a 
February 1994 VA examination that his low back pain had 
started after he had lifted a heavy ammunition box in 
service.  To the present day, he continues to maintain that 
he sustained a low back injury with pain in service as a 
result of this lifting incident.  

The Board finds, however, that the veteran's contention is 
without merit.  As discussed, there is no evidence whatsoever 
to corroborate the veteran's statement that he injured his 
back in service or that he was hospitalized several days in 
service for the injury.  Although numerous doctors have 
attributed the veteran's current back diagnoses to a 
purported traumatic injury in service, those doctors have all 
uniformly adopted a recitation of the veteran's account of 
the purported in-service injury.  See Godfrey v. Brown, 8 
Vet. App. 113 (1995); Reonal v. Brown, 5 Vet. App. 458 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993).  Those 
medical statements have perpetuated the veteran's inaccurate 
history but they do not serve as evidence of a nexus between 
any in-service event and current back conditions.  

For a showing of a chronic disease in service, such as a 
chronic back disability, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish a chronic condition that 
can be linked to service.  When the fact of chronicity in 
service is not adequately supported, as in this case, a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Based on a total lack of 
evidence in service of a chronic back disability, the fact 
that there was no treatment for a low back disability until 
many years following discharge from active service, and that 
there is no competent evidence relating current low back 
disability to service or to any event therein that is not 
based solely on the veteran's recollection of events, the 
Board finds that the preponderance of evidence is against 
this claim, and that it must be denied.

The lapse in time between service and the first indications 
of a back disorder clearly provide negative evidence against 
this claim.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  

In sum, the preponderance of the credible evidence does not 
show that the veteran's current back condition was incurred 
in or aggravated by his active service.  As the preponderance 
of the evidence is against the claim, the "benefit of the 
doubt" rule is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 vet. App. 49 (1990).



ORDER

Service connection for a back condition is denied.


REMAND

In the judgment of the Board, additional evidentiary 
development is required with regard to the remaining claims: 
service connection for an acquired psychiatric condition, 
including generalized anxiety disorder and PTSD; and 
entitlement to SMP.

As for the SMP claim, the evidence is contradictory and 
incomplete.  On several VA examinations, the veteran has been 
observed to use crutches or a wheelchair to ambulate, and 
several examiners have concluded that he requires aid and 
assistance because of various disabilities.  However, there 
is sufficient contradictory evidence in the record to give 
the Board reason for concern about the accuracy of such 
conclusions.  In particular, a May 2000 VA social and 
industrial field survey showed that the veteran was not at 
home for an unannounced visit, and that one of the veteran's 
neighbors stated that the veteran was out of his house for 
most of the time.  This observation appears to undermine, or 
at least bring into question, the level of severity of 
symptoms and disability exhibited by the veteran.

Unfortunately, in light of these inconsistencies, the Board 
must remand the case for additional development.  First, any 
VA and non-VA medical records pertaining to treatment of the 
veteran that have been generated since 2003 should be 
obtained.  Then, the RO should conduct a follow-up social and 
industrial survey to assess the veteran's condition, with 
specific attention to whether he is housebound or requires 
aid and assistance.  Third, the RO should also schedule the 
veteran for a more contemporaneous VA examination to assess 
the nature and severity of all of his disabilities.  This 
examination must also discuss whether the veteran's exhibited 
symptoms and limitations are consistent with the objective 
nature of his physical and psychiatric conditions.

With regard to the claim for service connection for an 
acquired psychiatric disorder, the Board is of the opinion 
that an additional VA examination is needed to reconcile 
various diagnoses in the record.  On the one hand, the 
veteran has been diagnosed and treated for anxiety and 
depression since the 1980s.  On the other hand, there is 
evidence of treatment for schizophrenia in 1983 (in a non-VA 
document that will eventually require full translation) and a 
medical opinion that the veteran suffers from PTSD that was 
incurred in active service.  There is also extensive evidence 
of treatment for substance abuse and dependence, including 
such substances as heroin, cannabis, and opium.  

On remand, the veteran must undergo a VA psychiatric 
examination to assess the current nature and severity of any 
and all psychiatric diagnoses, to include a discussion of the 
entire psychiatric history and diagnoses and of the 
relationship of any of these diagnoses to the veteran's 
active service.  The examiner must specifically discuss the 
accuracy of any prior diagnoses of PTSD, schizophrenia, and 
generalized anxiety disorder.

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following development:

1.  The RO should obtain any relevant VA 
and non-VA medical treatment records 
pertaining to the claim for entitlement 
to SMP or to the claim for service 
connection for an acquired psychiatric 
disorder that have been generated from 
2003 to the present.

2.  The RO should then schedule the 
veteran for the conduct of a social and 
industrial field survey to assess the 
veteran's current condition.  All 
necessary interviews should be 
conducted.  The examiner should obtain 
sufficient information regarding the 
veteran's daily activities and any 
observed limitations.

3.  The RO should then schedule the 
veteran for the conduct of psychiatric 
examination to assess the nature, 
severity, and etiology of any current 
psychiatric disorder(s), if any.  The 
claims folder should be provided to the 
examiner, and the examiner should review 
and discuss the entire medical history, 
including all psychiatric disorders 
previously described in the record, 
including the diagnoses of schizophrenia 
in 1983, of generalized anxiety disorder 
on numerous occasions, and of PTSD in 
April 2000.  The examiner should discuss 
whether the veteran has a diagnosis of 
PTSD based on his service and whether 
such diagnosis comports with the 
requirements of DSM-IV.  See 38 C.F.R. 
§ 4.125 (2003).  The examiner should 
also discuss whether any psychiatric 
disorder is attributable to the 
veteran's active service from November 
1963 to December 1965.  In doing so, the 
examiner should also describe the 
relationship of any diagnosed 
psychiatric disorder(s) to any other 
stressors that are identified in the 
record and by the veteran.

4.  The RO should then schedule the 
veteran for the conduct a VA aid and 
attendance examination to assess the 
current nature and severity of the 
veteran's disabilities and whether those 
disabilities have rendered the veteran 
housebound or in need of regular aid or 
assistance.  The claims folder should be 
provided to the examiner, who should 
also review and discuss the medical 
history.  The examiner should discuss 
the degree of severity of disabilities 
exhibited by the veteran and should 
indicate if the exhibited symptoms are 
consistent with the objective 
conditions. 

5.  Thereafter, the RO should 
readjudicate the claims for service 
connection for an acquired psychiatric 
disorder (including generalized anxiety 
disorder and PTSD) and for entitlement 
to SMP.  If the claims remain denied, 
the veteran and his representative 
should be provided an SSOC discussing 
the relevant laws and regulations, as 
well as the reasons for any subsequent 
denial, and the appropriate period of 
time for response.  The case should 
thereafter be returned to the board for 
further review, as appropriate.  

By this remand, the Board does not intimate any particular 
outcome as to the merits of the case.  The case is being 
remanded for necessary additional development.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board is remanding.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



